PETITION EOR REHEARING.
See Drake v. Duvenick, 45 Cal. 455.
RHODES, C. J.
— -We might well have declined to consider the plaintiff’s petition for a rehearing, on account- of its indecorous tone. But construing the offensive language as indicating an apparent ignorance of professional decorum, rather than an intentional disrespect to the court, we have considered the petition; and entertaining some doubt on the points discussed, we deem it better that the cause should be reargued.
Rehearing granted.